Citation Nr: 1515165	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the RO in St. Louis, Missouri that granted service connection for bilateral hearing loss and denied service connection for tinnitus.  The Veteran appealed the denial of service connection for tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2013 statement, submitted with his VA Form 9 (substantive appeal), the Veteran requested a personal hearing before a Decision Review Officer (DRO) of the RO.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 C.F.R. § 3.103(c) (2014).  This hearing has not yet been held, and must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the requested DRO hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file. 

2.   Once the Veteran has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




